Citation Nr: 1550512	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-36 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for coronary artery disease, status post heart valve replacement and pacemaker (claimed as heart disease).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1953 to December 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the November 2012 rating decision which denied service connection for a back disorder and the March 2014 rating decision which denied service connection for coronary artery disease of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case is currently under the jurisdiction of the RO in St. Louis, Missouri.

In the Veteran's October 2014 VA Form 9 he requested a video teleconference hearing before the Board.  However, in January 2015 the Veteran withdrew his request for a Board hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran contends that both his back disorder and his heart disease had onset during his service.  Specifically, a November 2012 statement from the Veteran described an injury to the Veteran's back while he was stationed in South Korea.  Specifically, the Veteran was riding in the back of a jeep, which was all metal with no padding on the top of the rear wheel well.  The road had a lot of pot holes and the jeep was moving fast for the road conditions so when the jeep hit a pot hole, the Veteran went up in the air and landed hard on the metal seat.  The Veteran contends that incident hurt his back and caused back pain.  After the incident, the Veteran contends his back problem got worse, notably in 1980 to 1984.  

Moreover, in the Veteran's January 2014 statement, the Veteran indicated his heart problems started before he left Korea.  His heart used to wake him up, beating at a fast rate.  It would go back to normal after a few seconds and he did not think much of it at the time.  However, after continuing to experience the same problem with his heart when he was asleep, he went to see a heart doctor but it was not until 1999 that a pace maker was suggested for the Veteran in order to regulate his heart beat.  Similarly, in the Veteran's April 2014 Notice of Disagreement, he contends that his rapid pulsating of his heart began in the service while he was stationed in South Korea.  

The record does not include a VA examination or a medical opinion regarding the Veteran's back injury and heart disease as to whether either condition is causally related to his service.  As such, a remand is necessary to obtain a medical opinion prior to adjudicating these claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded VA examination(s) for his back and his heart.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  Moreover, the examiner should consider and discuss the Veteran's statements regarding in-service injury to his back as well as episodes of a racing heart while in-service.  The examiner is asked to accomplish the following:

Provide separate opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disorder and heart disorder had onset in service or are otherwise related thereto.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

